UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-6475



JAMES AARON HAYES,

                                                 Plaintiff - Appellant,

             versus


JEFFREY STANLEY; NORA HUNT; DELANEY GODWIN;
CORRECTIONAL OFFICER SCHOOLCRAFT; THEODIS
BECK,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:03-ct-00759-FL)


Submitted:    September 27, 2006             Decided:   October 31, 2006


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Aaron Hayes, Appellant Pro Se. James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Aaron Hayes filed a complaint pursuant to 42 U.S.C.

§ 1983 (2000), against several officials (“Defendants”) of the

North Carolina Department of Corrections.      The district court

granted summary judgment in Defendants’ favor, denying Hayes’

access to courts claim on the merits.     The court also dismissed

without prejudice the remaining claims on the ground that Hayes

failed to exhaust administrative remedies.1   Hayes appeals, and we

affirm.

          Hayes contends on appeal that the district court erred by

denying relief on his access to courts claim because he was denied

writing paper when he faced a January 6, 2003 filing deadline and

because he was unable to perfect his appeal in Hayes v. Corpening,

No. 1:99-cv-00232 (W.D.N.C. Sept. 16, 2003) (unpublished). We have

carefully considered Hayes’ claim and are convinced that the

district court properly denied relief.2   See Lewis v. Casey, 518



     1
      Generally, dismissals without prejudice are interlocutory and
not appealable. Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064, 1066 (4th Cir. 1993).      However, a dismissal
without prejudice could be final if no amendment to the complaint
would cure the defect in the plaintiff’s case. Id. at 1066-67. We
conclude that the defect in this case (the failure to exhaust
administrative remedies) can only be cured by something more than
an amendment to the complaint and that the order is therefore
appealable.
     2
      We note that the district court did not specifically address
Hayes’ claim that he was unable to perfect an appeal in that
pending litigation. Any error is harmless in light of the fact
that Hayes did not exhaust his claim.

                              - 2 -
U.S. 343, 351-56 (1996) (requiring inmate to show an actual injury,

such as establishing that defendants caused an actionable claim to

be lost or prevented plaintiff from filing a claim); Strickler v.

Waters, 989 F.2d 1375, 1383-84 (4th Cir. 1993) (holding that, to

establish claim of denial of access to courts, prisoner must allege

actual injury or specific harm resulting from denial).

           Hayes also claims on appeal that the district court erred

in finding that his remaining claims were unexhausted.           We have

reviewed the record and find no reversible error in the dismissal

of these claims for failure to exhaust administrative remedies.

Accordingly, we affirm this portion of the district court’s order

for the reasons stated by the district court.           Hayes v. Stanley,

No. 5:03-ct-00759-FL (E.D.N.C. Feb. 2, 2006).           We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                  - 3 -